Title: From George Washington to William Heath, 27 November 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters 27th Novemr 1780
                        
                        I have recd your favr of the 22d inclosing a letter from Colo. Malcom—If there should be such a surplus of
                            Cattle as to enable you to spare any for Fort schuyler, it will be very agreeable to me, as my first Wish is to have that
                            post supplied and secured. I am Dear Sir Yr most obt and hble Servt
                        
                            Go: Washington
                        
                    